Citation Nr: 1222729	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for post repair lateral meniscus tear, left knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1982 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

During the course of the appeal, on two separate occasions, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's two surgeries on his left knee.  However, as higher disability ratings are available for the Veteran's knee disability both before and after each convalescent period, the claim for a higher disability rating for the left knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Veteran's most recent VA compensation and pension (C&P) examination for post repair lateral meniscus tear, left knee with degenerative joint disease was performed in June 2008.  The Veteran submitted written argument in his May 2009 formal appeal and in an October 2009 statement that his knee had not improved since his second operation in February 2009; he could not kneel on either knees because of extreme pain; he had difficulty trying to stand when trying to kneel; he was still in constant pain; and he had not had an updated C&P examination since his last surgery.  The Veteran also requested another C&P examination.

In light of this contention that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his post repair lateral meniscus tear, left knee with degenerative joint disease.

Moreover, the Board notes that the most recent VA medical center (VAMC) records in the claims file or the electronic file (Virtual VA) are from 2009.  To date, no attempt has been made to obtain additional records from the VAMC and to the extent that such records relate to treatment or evaluation for the Veteran's post repair lateral meniscus tear, left knee with degenerative joint disease, they may contain evidence pertinent to this appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's post repair lateral meniscus tear, left knee with degenerative joint disease during the period of this claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected post repair lateral meniscus tear, left knee with degenerative joint disease.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  Range of motion studies should be conducted using a goniometer.  The presence or absence of functional loss due to such factors as pain, weakness, and fatigability should be explicitly discussed.  The presence or absence (and if present, the severity) of lateral instability or subluxation of the knee should also be discussed. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to him and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

